   Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 1 of 21 PageID #:772




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DAN MCCONCHIE, in his official capacity as
Minority Leader of the Illinois Senate and individually
as a registered voter, JIM DURKIN, in his official
capacity as Minority Leader of the Illinois House of
Representatives and individually as a registered voter,
the REPUBLICAN CAUCUS OF THE ILLINOIS
SENATE, the REPUBLICAN CAUCUS OF THE
ILLINOIS HOUSE OF REPRESENTATIVES, and
the ILLINOIS REPUBLICAN PARTY,

                  Plaintiffs,

       vs.                                                Case No. 1:21-cv-03091

CHARLES W. SCHOLZ, IAN K. LINNABARY,                      Circuit Judge Michael B. Brennan
WILLIAM M. MCGUFFAGE, WILLIAM J.                          Chief District Judge Jon E. DeGuilio
CADIGAN, KATHERINE S. O’BRIEN, LAURA K.                   District Judge Robert M. Dow, Jr.
DONAHUE, CASANDRA B. WATSON, and
WILLIAM R. HAINE, in their official capacities as         Three-Judge Court
members of the Illinois State Board of Elections,         Pursuant to 28 U.S.C. § 2284(a)
EMANUEL CHRISTOPHER WELCH, in his official
capacity as Speaker of the Illinois House of
Representatives, the OFFICE OF SPEAKER OF THE
ILLINOIS HOUSE OF REPRESENTATIVES, DON
HARMON, in his official capacity as President of the
Illinois Senate, and the OFFICE OF THE
PRESIDENT OF THE ILLINOIS SENATE,

                  Defendants.


                                PLAINTIFFS’ STATUS REPORT

       Plaintiffs DAN MCCONCHIE, in his official capacity as Minority Leader of the Illinois

Senate and individually as a registered voter, JIM DURKIN, in his official capacity as Minority

Leader of the Illinois House of Representatives and individually as a registered voter, the

REPUBLICAN CAUCUS OF THE ILLINOIS SENATE, the REPUBLICAN CAUCUS OF THE

ILLINOIS HOUSE OF REPRESENTATIVES, and the ILLINOIS REPUBLICAN PARTY
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 2 of 21 PageID #:773




(collectively, “Plaintiffs”) respectfully submit this status report to the Court in light of the General

Assembly’s passage, by a straight party-line vote, of a new legislative redistricting plan.

        The General Assembly passed Senate Bill 927 last night at 10:15 PM. Senate Bill 927

purports to amend The General Assembly Redistricting Act of 2021 (as passed by House Bill

2777), which passed on May 28, 2021 and was approved by the Governor on June 4, 2021. 1 House

Bill 2777 defined 118 Representative Districts by Census block in Section 10 of that bill. 2 Senate

Bill 927 would enact a new Section 11 to define a new set of 118 Representative Districts. 3

        In the Court’s August 23, 2021 Minute Order (Dkt. 88), the Court “reiterate[d] the

comments made on the record urging the General Assembly to take into account the views of the

Plaintiffs in crafting any amended plan with the objective of presenting for the Court's

consideration a plan that satisfies all constitutional and statutory obligations, not just those raised

in the existing pleadings and motions.” Despite this clear admonition from the Court—which the

Court emphasized during the August 23, 2021 hearing—the General Assembly chose a different

path. In particular, the General Assembly repeatedly excluded Plaintiffs and numerous community

groups in its rush to pass the new maps, and therefore chose speed and secrecy at the expense of

transparency and deliberation, as shown below:

       The House and Senate Redistricting Committees organized public “subject matter”

        hearings between Thursday and Sunday on a few days’ notice, before unveiling their




1
         S.B. 927, 102nd Ill. Gen’l Assem., available at
https://www.ilga.gov/legislation/BillStatus.asp?DocNum=0927&GAID=16&DocTypeID=SB&LegID=13
3554&SessionID=111&SpecSess=1&Session=0&GA=102 (“S.B. 927”).
2
         H.B. 2777, 102nd Ill. Gen’l Assem., available at
https://www.ilga.gov/legislation/billstatus.asp?DocNum=2777&GAID=16&GA=102&DocTypeID=HB&
LegID=131631&SessionID=110
3
        S.B. 927, beginning at p. 5, line 9.

                                                   2
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 3 of 21 PageID #:774




        proposed amended map.4 Organizations and advocates that testified at those hearings

        pleaded for more time—up to 30 days—to develop proposals for the committees’

        consideration based on the PL 94-171 decennial census data released on August 12, 2021

        and to evaluate any proposal by the majority caucuses. Those pleas were ignored.


       Despite House Redistricting Committee Chair Lisa Hernandez having repeatedly stated at

        those public hearings that a new map had not yet been completed, House Redistricting

        Committee Minority Spokesman Tim Butler personally witnessed members of the

        Democratic caucus viewing their newly revised districts on Wednesday, August 26, 2021,

        the day before those hearings began. Representative Butler stated so much in the

        subsequent hearings, and his statements were not refuted. Independent media reports

        subsequently confirmed the same. Republican members were never invited to review

        changes to map.


       A first amended map was finally made publicly available at approximately 12:00 PM on

        Monday, August 30, 2021, in the form of a Google map (which is not itself capable of

        being quickly analyzed, except visually). Despite promises made by the Leadership

        Defendants’ counsel, the majority caucuses did not provide a block equivalency file or

        shapefile for that map until approximately three hours after the map was unveiled.


       Democrats made further changes to the map overnight in secret. A second amended map,

        which was the first to be put into legislative form (House Floor Amendment 1 to Senate




4
         https://www.ilsenateredistricting.com/hearings. A “subject matter hearing” is a hearing about a
topic in general, rather than specific legislation. Because the majority caucuses were not yet willing to
unveil their proposed amended map, these hearings were only subject matter hearings.

                                                     3
Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 4 of 21 PageID #:775




    Bill 927), was made publicly available at approximately 9:35 AM on Tuesday, August 31,

    2021. After the House Rules Committee waived usual posting and notice requirements, a

    hearing of the House Redistricting Committee was convened to approve that legislation

    within an hour after the map was unveiled (and approximately the same time that the

    Leadership Defendants made a block equivalency or shapefile available to the Plaintiffs).

    The bill reflected only a long list of Census blocks by number, but lacked any narrative

    description of the districts. The legislative sponsor, Representative Hernandez, asserted

    that the districts would be described in House Resolution 443. That resolution, however,

    was not available at the time of the committee hearing and only became available at 5:30

    PM. The committee passed the amendment on a party-line vote, despite the unavailability

    of House Resolution 443.


   A third amended map was introduced as House Floor Amendment 2 to Senate Bill 927 at

    approximately 5:45 PM. No hearing was held; instead, it was approved for consideration

    by the Rules Committee without a hearing before the House Redistricting Committee. An

    updated Google map was released at approximately the same time, but no explanation of

    the differences was offered, and a basic chart describing the demographic characteristics

    of the districts was not updated; it continued to reflect the characteristics of the first map

    unveiled the day prior. Only at this time, too, was House Resolution 443 made available.


   The House of Representatives immediately proceeded to vote on both House Resolution

    443 and Senate Bill 927, as amended by House Floor Amendment 2. Republican members

    of the House of Representatives were forced to vote on this map without the block

    equivalency or shapefiles necessary to analyze what was actually being passed and


                                              4
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 5 of 21 PageID #:776




        repeatedly protested the falsehoods stated in House Resolution 443. Both House Resolution

        443 and Senate Bill 927 passed the House of Representatives on party-line votes.


       The Senate held no hearing on August 31, 2021. Instead, the Senate Assignments

        Committee voted to send House Floor Amendment 2 to Senate Bill 927 to the Senate floor

        for consideration without a hearing or vote before the Senate Redistricting Committee,

        which in the practice of the Senate is a rare maneuver. As such, there was no opportunity

        to provide input on the final bill before the Senate.


       Like the House of Representatives debate, the Senate debate occurred without an

        opportunity for the Plaintiffs to view a block equivalency or shapefile for the map. 5

        Further, Senate Special Session Resolution 3, which provided the narrative description of

        the districts and the alleged reasoning for the shape of the districts, was not made public

        until 20 minutes before the floor debate began. Both Senate Special Session Resolution 3

        and Senate Bill 927 passed the Senate on a party-line vote.


       Numerous organizations have spoken out strongly to lament the undemocratic, rushed, and

        secretive process by which Senate Bill 927 was passed. A sampling of those statements is

        attached as Exhibit A hereto. As Common Cause Illinois succinctly stated, the process was

        “yet another example of how mishandled and undemocratic the redistricting process has

        been in Illinois,” and “this latest, last minute hearing provides almost no notice to the

        public.” Common Cause Illinois Executive Director Jay Young stated, “At each

        opportunity in this redistricting process, it’s as if lawmakers went out of their way to ensure



5
        As of 8:00 AM this morning (September 1, 2021), the Plaintiffs had still not been provided a
shapefile for the Senate portion of the map.

                                                    5
Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 6 of 21 PageID #:777




    the creation of these maps had as little public input as possible.” (emphasis added) The

    Chicago Lawyers’ Committee for Civil Rights and United Congress and Community and

    Religious Organizations stated that “the General Assembly has still refused to provide

    meaningful opportunities for community input, to the detriment of the very communities

    that voting rights laws were enacted to protect,” that “[c]ommunities of color have said

    loud and clear throughout these hearings that we are uncomfortable with this year’s

    redistricting process, and we do not feel reassured that our rights are being respected,” and

    that “there is no way to confirm that there is compliance with the federal Voting Rights

    Act.”


   The Plaintiffs’ and Leadership Defendants’ counsel were in contact throughout this

    process. Mike Kasper, counsel to the Leadership Defendants, invited Plaintiffs’ counsel to

    meet and confer at 11:24 AM on August 30, 2021. After Plaintiffs’ counsel had an

    opportunity to review the map that was unveiled that day, we responded to Mr. Kasper at

    9:37 AM on August 31, 2021. Having just heard (but not yet confirmed) that another new

    map was being unveiled, we advised at that time that we would like to meet once the new

    map was released and could be analyzed. We did not know at that time that, in fact, the

    new map had just been released and was being sent for a vote before the House

    Redistricting Committee. We reiterated our requests for block equivalency and shapefiles

    throughout the day of August 31st. Mr. Kasper finally responded at 7:55 PM, after the

    House floor proceedings had begun, saying that he never received our suggestion to meet

    earlier that morning.


                                      *       *      *


                                              6
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 7 of 21 PageID #:778




       Plaintiffs respectfully submit this status report for the Court’s consideration and to assist

in the Court’s discussion with the parties at today’s upcoming status conference.


Dated: September 1, 2021                             Respectfully submitted,

 /s/ Phillip A. Luetkehans                           /s/ Charles E. Harris, II
 Phillip A. Luetkehans                               Charles E. Harris, II
 Brian J. Armstrong                                  Mitchell D. Holzrichter
 LUETKEHANS, BRADY, GARNER &                         Thomas V. Panoff
 ARMSTRONG, LLC                                      Christopher S. Comstock
 105 E. Irving Park Road                             Heather A. Weiner
 Itasca, Illinois 60143                              Christopher A. Knight
 Tel: (630) 760-4601                                 Joseph D. Blackhurst
 Fax: (630) 773-1006                                 MAYER BROWN LLP
 pal@lbgalaw.com                                     71 South Wacker Drive
 bja@lbgalaw.com                                     Chicago, Illinois 60606
                                                     Tel: (312) 782-0600
 Counsel for Plaintiffs Dan McConchie, in his        Fax: (312) 701-7711
 official capacity as Minority Leader of the         charris@mayerbrown.com
 Illinois Senate and individually as a registered    mholzrichter@mayerbrown.com
 voter, Jim Durkin, in his official capacity as      tpanoff@mayerbrown.com
 Minority Leader of the Illinois House of            ccomstock@mayerbrown.com
 Representatives and individually as a registered    hweiner@mayerbrown.com
 voter, the Republican Caucus of the Illinois        cknight@mayerbrown.com
 Senate, and the Republican Caucus of the            jblackhurst@mayerbrown.com
 Illinois House of Representatives
                                                     Counsel for Plaintiffs Dan McConchie, in
 /s/ Ricardo Meza                                    his official capacity as Minority Leader of
 Ricardo Meza                                        the Illinois Senate and individually as a
 Meza Law                                            registered voter, Jim Durkin, in his official
 161 N. Clark Street, Suite 1600                     capacity as Minority Leader of the Illinois
 Tel: (312) 802-0336                                 House of Representatives and individually
 rmeza@meza.law                                      as a registered voter, the Republican
                                                     Caucus of the Illinois Senate, and the
 Counsel for Plaintiffs Dan McConchie, in his        Republican Caucus of the Illinois House of
 official capacity as Minority Leader of the         Representatives
 Illinois Senate and individually as a registered
 voter, Jim Durkin, in his official capacity as      /s/ John G. Fogarty
 Minority Leader of the Illinois House of            John G. Fogarty
 Representatives and individually as a registered    Clark Hill PLC
 voter, the Republican Caucus of the Illinois        130 E. Randolph St., Suite 3900
 Senate, and the Republican Caucus of the            Chicago, Illinois 60601
 Illinois House of Representatives                   Tel: (312) 985-5900
                                                     Fax: (312) 985-5999
                                                     jfogarty@clarkhill.com
                                                 7
Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 8 of 21 PageID #:779




                                        Counsel for Plaintiff the Illinois Republican
                                        Party
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 9 of 21 PageID #:780




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that on September 1, 2021, the foregoing document was

electronically filed with the Clerk of the Court using the CM/ECF system, which will provide

notice to all counsel of record in this matter.


                                                  /s/ Charles E. Harris, II
                                                  Charles E. Harris, II
Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 10 of 21 PageID #:781




                         EXHIBIT A
Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 11 of 21 PageID #:782
Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 12 of 21 PageID #:783
   Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 13 of 21 PageID #:784




   TESTIMONY BY UNITED CONGRESS OF COMMUNITY AND RELIGIOUS
 ORGANIZATIONS AND CHICAGO LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
      BEFORE THE ILLINOIS HOUSE REDISTRICTING COMMITTEE &
            ILLINOIS SENATE REDISTRICTING COMMITTEE
                          AUGUST 28, 2021

                                        Submitted By:

                              Rod Wilson, Executive Director
                          Rev. Robin Hood, Community Organizer
                 United Congress of Community and Religious Organizations
                                   2532 W. Warren Blvd.
                                     Chicago, IL 60612
                            E-mail: rwilson@unitedcongress.org

                                Ami Gandhi, Senior Counsel
                              Clifford Helm, Program Counsel
                                Erica Knox, Policy Advocate
                               Aneel Chablani, Chief Counsel
                       Chicago Lawyers’ Committee for Civil Rights
                                100 N. LaSalle St., Suite 600
                                   Chicago, Illinois 60602
                    Phone: (312) 888-4193 | E-mail: agandhi@clccrul.org

   1. Introduction

          a. United Congress of Community and Religious Organizations (UCCRO)

The United Congress of Community and Religious Organizations (UCCRO) is a non-partisan
grassroots-led multiethnic and multi-faith human rights alliance mobilizing people, policy and
ideals to drive societal transformation and forge unity for the equitable advancement of
marginalized communities. UCCRO believes that all Illinoisans have the right to be healthy,
wealthy, safe, educated and employed regardless of race, ethnicity, religion, age, income or
citizenship status. UCCRO’s coalition includes Coalition for a Better Chinese American
Community, Communities United, Enlace Chicago, HANA Center, Illinois Muslim Civic
Coalition, Inner City Muslim Action Network, Kenwood-Oakland Community Organization,
Latino Policy Forum, Lugenia Burns Hope Center, Target Area Development Corporation, and a
number of other grassroot organizations.




                                                                                   Page 1 of 6
   Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 14 of 21 PageID #:785




            b. Chicago Lawyers’ Committee for Civil Rights

Chicago Lawyers’ Committee for Civil Rights is a non-profit, non-partisan organization that has
been working for the past 50 years to advance racial equity and economic opportunity for all. We
provide legal representation through partnerships with our 40 member law firms. We collaborate
with grassroots organizations to implement community-based solutions that advance civil rights.
Our organization protects voting rights in Illinois and Indiana. We work to reduce barriers to voting
and civic participation, especially in communities of color and low-income communities. We aim
to ensure that all eligible voters are able to cast ballots, that their votes are not diluted, and that the
system does not undermine their fundamental right to vote and right to choose their elected
officials.
Chicago Lawyers’ Committee has a history of representing Black community organizations in
redistricting advocacy and litigation under the federal Voting Rights Act and the Constitution. We
regularly partner with national Lawyers’ Committee for Civil Rights Under Law on civil rights
cases. Even aside from litigation, we are proud to work with Black voters and other voters of color
in collaborating with our government leaders to strengthen voters’ rights and our ability to elect
the candidates of our choice. Through our non-partisan Election Protection program, we answer
voters’ questions in person and over our 866-OUR-VOTE hotline, especially focused on outreach
to Black voters and voters of color who are facing unfair barriers to voting.
    2. UCCRO Unity Map Process

Despite numerous barriers to access, community members have persevered to give input during
this year’s redistricting cycle. However, many have expressed distress and frustration that this
input is not being meaningfully considered by lawmakers. Ultimately community members will
have the most relevant insights about their neighborhoods and about whether specific proposed
lines dilute their voting rights.

In the spring of 2021, UCCRO filed a redistricting proposal for Illinois House and Senate districts
that accomplished the following:

    1. Optimized opportunities for Black, Latino, Asian American, and Muslim community
       members in the State of Illinois to elect candidates of their choice;
    2. Was designed with input from leaders within the Black, Latino, Asian American, and
       Muslim communities around the State; and
    3. Is the most comprehensive proposal put forth by any community group in the State of
       Illinois.

UCCRO is currently in the process of updating its Unity Map to incorporate recently released
Census data. However, the Illinois General Assembly’s rushed and exclusionary process – once
again with hearings before the release of proposed maps – imposes significant challenges to Black
and Brown communities who are trying to work together toward win-win outcomes.


                                                                                               Page 2 of 6
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 15 of 21 PageID #:786




    3. Communities Need More Time

In community forums and during a press conference on August 26, 2021, UCCRO, Latino Policy
Forum, Enlace, Inner City Muslim Action Network, and others pointed to the need for at least 30
days to provide input on the proposed state districts before they are finalized, in order to ensure
compliance with state and federal voting rights laws and the ability of communities of color to
elect candidates of their choice.
This is not UCCRO’s first time seeking equitable outcomes for Black and
Brown communities. UCCRO’s 2011 Unity Map included input from organizations that engaged
Black, Latino, Asian American, and Arab American communities. Not all the coalition’s requests
were granted, but there were some important signs of progress. Communities stood in solidarity
and worked hard to avoid being pitted against each other.

2011 redistricting was challenging for communities of color, but this year’s process has been much
worse. The legislature has utterly failed to be transparent about what data they have used and how
they have used it, hiding the ball from communities most directly impacted by disenfranchisement
and then putting the onus on the very same communities to provide sophisticated proposals in
ridiculously short time frames. For those communities who have put significant time and resources
into articulating their concerns regarding specific neighborhood boundaries, they have been
ignored time and time again. Even after the filing of a lawsuit and involvement by a federal court,
the Illinois General Assembly has still refused to provide meaningful opportunities for community
input, to the detriment of the very communities that voting rights laws were enacted to protect.

    4. Our Civil Rights and Voting Rights Must Not Be Ignored

The General Assembly must comply with the United States Constitution and federal and state law
when redrawing state legislative districts. These bedrock legal requirements provide an important
safeguard to ensure a bare minimum of fair representation. But if the General Assembly is to live
up to its public commitment to “ensure that the people of Illinois have fair and equal
representation,” it must do more than just claim that it has complied with the law. Rather, the
General Assembly must keep communities of interest together and ensure communities of color
are able to participate equally in the political process and elect candidates of choice.
The Equal Protection Clause of the United States Constitution requires state legislative districts to
be roughly equal in total population.1 This principle—known as “one person, one vote”—ensures
that at a basic level, each resident of each district is afforded substantially the same representational



1
  See Reynolds v. Sims, 377 U.S. 533, 569 (1964) (“We hold that, as a basic constitutional standard, the Equal
Protection Clause requires that the seats in both houses of a bicameral state legislature must be apportioned on a
population basis. Simply stated, an individual's right to vote for state legislators is unconstitutionally impaired when
its weight is in a substantial fashion diluted when compared with votes of citizens living in other parts of the state.”).


                                                                                                             Page 3 of 6
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 16 of 21 PageID #:787




power and influence in the General Assembly.2 In practice, this means that there can be a maximum
population deviation of 10% between the most and least populous district, or in other words at
most plus 5% or minus 5% between the most or least populous district and the ideal population
size (total population divided by the total number of districts).
The Illinois House and Senate district maps enacted on June 4, 2021, fail to meet this basic
constitutional threshold, with multiple districts containing either too many or two few residents.
Most concerningly, several of the districts that are most overpopulated—and therefore most
dilutive of each individual resident’s representational power and influence—are districts in which
Black Illinoisans constitute a majority or near-majority. Black communities and other communities
of color, having been marginalized and excluded from our political process for so long, in 2021
now face further marginalization through malapportionment.
In addition to constitutional requirements, the federal Voting Rights Act requires that district lines
be drawn in a way that does not dilute the vote of Black and other communities of color.
Specifically, Section 2 of the Voting Rights Act prohibits voting practices—including districting
schemes—that result in members of a racial minority group having “less opportunity than other
members of the electorate to participate in the political process and to elect representatives of their
choice.”3 Since 1965, this provision has prevented the enactment of districting schemes that “pack”
minority voters into fewer districts or “crack” them across many districts, both of which have the
effect of diluting and reducing overall minority voting power and representational influence in the
elected body.
In 2021, and in particular in areas with large and politically diverse communities of color—such
as Chicago and Cook County—it is not enough to point to electoral successes by candidates of
color as evidence that voters of color are able to elect “representatives of their choice.”
Finally, the Illinois Voting Rights Act of 2011 provides that state legislative districts “shall be
drawn” so as to create districts wherein voters in a racial minority group can combine with white
voters or voters in another racial minority group to elect candidates of choice, or can influence the
outcome of an election even short of electing their candidate of choice.4 This provision explicitly

2
  Id. at 566-67 (“Diluting the weight of votes because of place of residence impairs basic constitutional rights under
the Fourteenth Amendment just as much as invidious discriminations based upon factors such as race or economic
status.”).
3
  52 U.S.C. § 10301.
4
  10 ILCS 120 (a) (“In any redistricting plan pursuant to Article IV, Section 3 of the Illinois Constitution, Legislative
Districts and Representative Districts shall be drawn… to create crossover districts, coalition districts, or influence
districts.”). See also id. at (b) (“The phrase "crossover district" means a district where a racial minority or language
minority constitutes less than a majority of the voting-age population but where this minority, at least potentially, is
large enough to elect the candidate of its choice with help from voters who are members of the majority and who
cross over to support the minority's preferred candidate. The phrase "coalition district" means a district where more
than one group of racial minorities or language minorities may form a coalition to elect the candidate of the
coalition's choice. The phrase "influence district" means a district where a racial minority or language minority can
influence the outcome of an election even if its preferred candidate cannot be elected.”)


                                                                                                            Page 4 of 6
    Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 17 of 21 PageID #:788




requires the General Assembly to go beyond what is required by federal law to create district maps
that afford communities of color representational power and influence wherever possible.5 The
enacted maps patently fail to do this.
There is no indication of whether the General Assembly’s redrawn maps will protect the voting
rights of communities of color. Communities of color have said loud and clear throughout these
hearings that we are uncomfortable with this year’s redistricting process, and we do not feel
reassured that our rights are being respected.
    5. Problems With Current Adopted Maps Must Be Fixed

We are concerned that the map enacted earlier this year did not go far enough in maximizing
opportunities for majority-minority districts – and even weakened many existing majority-
minority districts. Merely fixing the current “one person one vote” problem would be insufficient
here. When the legislature adjusts the population numbers in each district, as it has announced that
it plans to do, we urge the legislature to more robustly protect minority voting rights than it did in
the map enacted in June. UCCRO has affirmed its commitment to finding win-win solutions for
Black and Brown communities and insists upon at least 30 days to revise its Unity Map to
incorporate Census data.

Below are just a few examples of problems in the June 2021 enacted maps that must be fixed when
the General Assembly amends the map:

             a. Regarding the North Lawndale area and House District 9, the Illinois General
                Assembly originally proposed boundaries for House District 9 that excluded the
                Southwest corner of North Lawndale and also drew the district in a way where it
                was unclear if it would remain majority Black. The corner of North Lawndale in
                question is the triangle is bounded by Cermak Rd to the north, Springfield Ave to
                the east, Ogden Ave/BNSF railroad to the south, and Canadian National/Chicago
                & Illinois Western railroad to the west. After testimony from North Lawndale
                community members, the adopted 2021 map included this triangle region in House
                District 9. However, North Lawndale community members’ concerns have still not
                yet sufficiently been addressed. We are still concerned that the district can be drawn
                to have stronger Black voting power than what was reflected in the June 2021
                adopted map.

             b. We remain concerned that other lines should similarly be revised to strengthen the
                Black voting power of districts, including Senate District 5. UCCRO’s Unity Map

5
  Id. at (a) (“The requirements imposed by this Article are in addition and subordinate to any requirements or
obligations imposed by the United States Constitution, any federal law regarding redistricting Legislative Districts
or Representative Districts, including but not limited to the federal Voting Rights Act, and the Illinois Constitution”
(emphasis added)).


                                                                                                           Page 5 of 6
   Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 18 of 21 PageID #:789




               demonstrated that it is possible to increase the percentage of Black voters in Senate
               District 5, while also honoring preferences of Latino, Asian American, and Arab
               American stakeholders. Again, UCCRO requires additional time to engage these
               respective communities and revise its Unity Map to incorporate recently released
               Census data.

           c. Regarding House District 26, the General Assembly should consider increasing
              the percentage of Black voters in this district and moving the northern boundary of
              the district farther south, as compared to the June 2021 enacted map. We appreciate
              the complexities and ripple effects with making such adjustments, which is once
              again why communities need more time to talk through with each other the
              repercussions of such a boundary change and discuss workable solutions for our
              communities.

           d. Given the overpopulation of House Districts 5 and 6, it is clear that the boundaries
              of these districts must be modified. However, in revising these districts, the General
              Assembly must robustly solicit community input, given the important issues at
              stake for Black and Brown communities whose lives will be impacted by alterations
              to our voting power. Changing the lines in a rush unnecessarily pits our
              communities against each other, instead of providing UCCRO a reasonable
              opportunity to revise its Unity Map proposal.

   6. Conclusion

Organizations like UCCRO and its coalition members have been speaking out time and time again.
We are the experts on our neighborhood boundaries, changes, and preferences. But it is
unreasonable to ask communities to give input in a vacuum without the General Assembly sharing
proposed maps and accompanying data. Furthermore, it needlessly pits our communities of color
against each other when instead we could achieve solutions together. If there are decisions to be
made about the interplay between Black-majority districts and Latino-majority districts, Black
communities and Latino communities must be a part of those conversations.

Without proposed maps and accompanying data, there is no way to confirm that there is
compliance with the federal Voting Rights Act. Merely pointing to current incumbents of color is
not enough reassurance that our communities’ civil rights have been respected. Legislators have
not indicated whether specific input about places like North Lawndale, Chinatown, Little Village,
Southwest Suburban Cook County, and other areas of concern will be incorporated into the maps
being redrawn now. Without basic information about majority-minority districts that are being
drawn, we do not know if communities of color will be able to elect the candidates of their choice
in accordance with the law.

We know that the State of Illinois is capable of doing better to protect voting rights of people of
color. And Illinois must do better. Thank you for your consideration.


                                                                                         Page 6 of 6
   Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 19 of 21 PageID #:790




8/28/21
CHANGE Illinois Testimony
To: House and Senate Redistricting Committees
From: CHANGE Illinois

Thank you Chairs Sims, Hernandez and committee members for providing our organization with
the opportunity to come before you to weigh in on the state legislative and representative maps
that have been signed into law by Governor Pritzker and any potential changes to those maps.
My name is Ryan Tolley and I am the Policy Director for CHANGE Illinois Action Fund and
CHANGE Illinois.

I would like to raise a few of our concerns, many of which remain unchanged since we last
testified during a May redistricting hearing and were shared by our colleagues, friends and
partners at hearings earlier this week. We would also like to provide a few suggestions to the
committee as you consider making changes to the legislative and representative maps.

Our organization raised many concerns about the redistricting process during the Spring, most
notably around the lack of meaningful public participation and transparency as well as the use of
American Community Survey data without the 2020 Census data. During those hearings, it was
repeated over and over again by lawmakers that the Illinois constitution demanded that a map
be finished by June 30, 2021, despite many objections from members of the public and
advocacy organizations about the use of ACS data and not having enough time to provide any
meaningful input on the map proposals released in late May.

Again, we find ourselves in a similar situation, involved in hearings about changes to the maps
that are not available to the public, with the majority of participating community members
requesting more time to see, review, analyze, and provide feedback. Only this time there are no
state laws requiring a map to be completed by August 31 and there is no constitutional deadline
imposing a timeline on changes to the maps.

We recommend that this committee give ample time for the public to review and provide input
on any new maps or proposed changes to existing maps before a vote is taken. We recommend
that at minimum, the public is given two weeks to review as was called for by and not afforded to
community members for the current maps.
   Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 20 of 21 PageID #:791



Organizations, who historically have been involved in redistricting, have said that the current
timeline isn’t nearly enough time for them to provide meaningful feedback. If these organizations
need more time, it is unreasonable to expect members of the public to be informed, understand
changes to the maps, and reschedule their lives on such short notice to provide input on new
maps that will affect the communities they live and work in a matter of days. Much less a matter
of hours if no additional time is provided for the public to weigh in after changes to the map are
drafted and made public. In reality, the process so far has robbed everyday voters of their ability
to participate in a way that lives up to the rhetoric and ideals of the inclusive process.

Our organization continues to have many of the same concerns about the lack of meaningful
public participation in these hearings. As you repeatedly heard in the hearings over the past few
days, advocates and community organizations don’t feel as though they had a voice in how
maps were drawn during the Spring. And unless there’s a significant change in the way their
input is incorporated into the final product from then to now, those feelings persist.

At a stakeholder meeting with the Illinois Redistricting Collaborative, a coalition of over 30
diverse organizations, earlier this week, we encouraged people to attend these hearings. We
were met with concerns from organizations and individuals, who participated in one or more of
the previous 50 redistricting hearings, that their input would not seriously be considered by this
committee based on their experience with prior hearings.

In reviewing the two resolutions that accompanied the maps voted on by the General Assembly,
Senate Resolution 326 and House Resolution 359, it is concerning to note that very little public
input is referenced in either.

The Senate resolution only mentions five instances of testimony or public feedback that guided
map drawers’ hands. The House resolution only took public input and testimony into account in
15 of the 118 districts. It’s not clear to me how to reconcile the rhetoric that the public has so
many opportunities to participate and that they are being listened to if out of the hundreds of
people that submitted input and hundreds of hours of hearing time that Senate and House
members only felt that so few testimonies were worthy of consideration for the maps that are
currently law.

This fact further elevates our concerns that the process this week and next, that so closely
mirrors the rushed process in the Spring, will not provide a different result and that any
additional testimony received over the past few days will be ignored.

The voices and concerns of those who have already testified this year including Illinois Muslim
Civic Coalition, UCCRO, League of Women Voters of Illinois, Latino Policy Forum, Common
Cause Illinois, Indivisible Naperville, Better Government Association, Coalition for a Better
Chinese American Community, Black Roots Alliance, MALDEF, Chicago Lawyers’ Committee
for Civil Rights, Mujeras Latinas en Accion, Nonprofit Utopia, Faith Coalition for the Common
   Case: 1:21-cv-03091 Document #: 93 Filed: 09/01/21 Page 21 of 21 PageID #:792



Good, Mano a Mano Family Resource Center, and many more organizations need to be heard
and reflected in any changes to this map.

Many more individual community members provided testimony that is also not reflected in the
current maps. I would strongly urge committee members and members of the General Assembly
to go back and review the testimony from the Spring that largely seemed to be ignored and
draw maps that prioritize that testimony over any political or self-interest.

Additionally, our concerns over the use of American Community Survey data came to bear after
the 2020 Census data was released. We now know that districts are malapportioned with a
population deviation three times higher than the 10% deviation standard. Previously, we asked
these committees, well in advance of any constitutional deadlines, to appeal to the courts in
order to seek relief and use the 2020 census data. But, we were met with silence and an
apparent refusal from the General Assembly to even consider seeking relief that has now been
provided to other states through their courts. Instead, after passing the maps, lawmakers issued
assurances that the current map met all legal requirements and claimed the population
deviations to be nonconsequential.

There is little doubt that these districts will have to be fixed given they are likely unconstitutional,
but we would recommend that the committee does not do the bare minimum and fix a few select
districts. The 2020 Census data did not just reveal that a few districts were malapportioned, it
shows that many of the projections in the ACS data were inaccurate, some of which are
highlighted in the Democrats’ staff presentation. We strongly believe that a thorough review of
the entire map is needed and, again, that changes are made prioritizing community members
testimony and input that was largely ignored during the Spring.

Once again, it is the people of this state and the communities across the state that are left
voiceless in the redistricting process. The proceeding today and over the past year reinforces
the dire need to reform the redistricting process. We hope, for the sake of future generations of
Illinoisans, that members of this committee choose to prioritize and listen to voices of community
members moving forward. To continue down the current path that fails to include voices of the
communities confirms that this process is broken. Redistricting should truly focus on how to
involve, prioritize, and ultimately lift up communities across Illinois for the decade ahead.

Thank you, again, for the opportunity and I am happy to answer any questions from committee
members.

Ryan Tolley
Policy Director
CHANGE Illinois
